■OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. WOLE.
La ley no exige cosas vanas e inútiles y cuando el com-prador en una venta en pública subasta entrega la totalidad del precio al funcionario ejecutivo de la corte, dicho com-prador no está obligado a ver la aplicación que se da al im-porte de la venta. En este caso todo el precio de la venta fué a poder del marshal y eso equivalía legalmente, de acuerdo con nuestro procedimiento, a un depósito en la corte. Montes de Oca v. Baez et al., 23 D. P. R.. 707. Es cierto que Pol trató de embargar parte del precio como si pertene-ciera al deudor y que Díaz también cometió un error, pero como indica la corte, (pág. 141) la actitud de las partes no establece diferencia alguna. El marshal no tenía de-recho a pagar el saldo de $81.50 a Pol, y en realidad de verdad el expediente elevado a esta Corte demuestra que él efectivamente depositó esta suma en la corte donde Díaz pudo haberla obtenido. El comprador no está obligado a *1003entregar el dinero a los otros acreedores hipotecarios sino meramente a depositar la totalidad del plecio. Esta es la conclusión necesaria según los artículos 125 y siguientes de la Ley Hipotecaria y 132, 174 y siguientes del reglamento para su ejecución.
Como Benigno Díaz podía obtener una orden y adjudi-cación de esta suma de $81.50 mediante la debida solicitud hecha a la corte este es un caso de minimis y no es de apli-cación el auto de certiorari.
Además, el hecho de si la Corte de Distrito de Mayagiiez tenía o no derecho a ordenar la cancelación era una cues-tión de .ley sustantiva. No se promovió cuestión alguna res-pecto al derecho de Benigno Díaz para oponerse a la cance-lación. El fue oído debidamente y la corte resolvió en su contra. No levantó, además, ninguna cuestión de que los $81.50 no se le pagaron. El trataba de hacer que el com-prador pagara los plazos restantes de la hipoteca como ter-cer poseedor. No se negó a Díaz ningún derecho procesal y el auto de "certiorari debió haber sido anulado.